Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:
Claim 1
wherein an outer surface of the bearing component is provided with a ductile plating layer comprising at least 97 wt.% tin, the tin of the plating layer comprising alpha and beta phases of tin in an alpha/beta phase ratio of less than or equal 4%, or and one or more elements selected from: antimony, bismuth, indium and silver.

Claim 2
wherein an outer surface of the bearing cage is provided with a ductile plating layer comprising at least 97 wt.% tin, the tin of the plating layer comprising alpha and beta phases of tin in an alpha/beta phase ratio of less than 10%, or wherein the ductile plating layer comprises at least 97 wt.% electroless nickel, or at least 97 wt.% electrolytic nickel, or at least 97 wt.% copper, wherein the bearing cage is in sliding contact with an outer surface of rolling elements or a surface of a bearing ring, and wherein the outer surface of the rolling elements or the surface of the bearing ring is provided with a layer of black oxide so that the ductile plating layer on the bearing cage is in sliding contact with the layer of black oxide.

Claim 16
a bearing cage having an outer surface and a ductile plating layer on the outer surface, wherein the ductile plating layer comprising at least 97 wt.% tin, wherein the tin includes alpha 

Although Gorges discloses tin plating with an electrolyte that may be maintained at a temperature of 20 to 30 °C, such a temperature range does not guarantee a alpha/beta ratio of 4% or less, as shown by Fig. 2 of the drawings.  Claim 2 is allowable since none of the prior art references disclose using ductile plating layers with black oxide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656